
	

114 S514 IS: Promise Neighborhoods Authorization Act of 2015 
U.S. Senate
2015-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 514
		IN THE SENATE OF THE UNITED STATES
		
			February 12, 2015
			Mr. Murphy (for himself, Mrs. Murray, Mr. Brown, Mr. Franken, and Mr. Blumenthal) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to establish the Promise Neighborhoods
			 program. 
	
	
		1.Short title
 This Act may be cited as the Promise Neighborhoods Authorization Act of 2015 .
 2.Promise neighborhoodsTitle IV of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7101 et seq.) is amended by adding at the end the following:
			
				DPromise
				neighborhoods
					4401.Short
 titleThis part may be cited as the Promise Neighborhoods Act of 2015.
 4402.PurposeThe purpose of this part is to significantly improve the academic and developmental outcomes of children living in our Nation’s most distressed communities from birth through college and career entry, including ensuring school readiness, high school graduation, and college and career readiness for such children, through the use of data-driven decisionmaking and access to a community-based continuum of high-quality services, beginning at birth.
 4403.DefinitionsIn this part: (1)ChildThe term child means an individual from birth through age 21.
						(2)College and
 career readinessThe term college and career readiness means the level of preparation a student needs in order to meet the State academic content and achievement standards under section 1111(b)(1).
						(3)Community of
 practiceThe term community of practice means a group of entities that interact regularly to share best practices to address 1 or more persistent problems, or improve practice with respect to such problems, in 1 or more neighborhoods.
						(4)Comprehensive
 school readiness assessmentThe term comprehensive school readiness assessment means an objective tool that—
 (A)screens for school readiness across domains, including language, cognitive, physical, motor, sensory, and social-emotional domains, and through a developmental screening; and
 (B)may also include other sources of information, such as child observations by parents and others, verbal and written reports, child work samples (for children aged 3 to 5), and health and developmental histories.
							(5)Developmental
 screeningThe term developmental screening means the use of a standardized tool to identify a child who may be at risk of a developmental delay or disorder.
						(6)Expanded
 learning timeThe term expanded learning time means the activities and programs described in subparagraphs (A) and (B) of section 4201(b)(1).
						(7)Family and
 community engagementThe term family and community engagement means the process of engaging family and community members in education meaningfully and at all stages of the planning, implementation, and school and neighborhood improvement process, including, at a minimum—
 (A)disseminating a clear definition of the neighborhood to the members of the neighborhood;
 (B)ensuring representative participation by the members of such neighborhood in the planning and implementation of the activities of each grant awarded under this part;
 (C)regular engagement by the eligible entity and the partners of the eligible entity with family members and community partners;
 (D)the provision of strategies and practices to assist family and community members in actively supporting student achievement and child development; and
 (E)collaboration with institutions of higher education, workforce development centers, and employers to align expectations and programming with college and career readiness.
							(8)Family and
 student supportsThe term family and student supports includes—
 (A)health programs (including both mental health and physical health services);
 (B)school, public, and child-safety programs;
 (C)programs that improve family stability;
 (D)workforce development programs (including those that meet local business needs, such as internships and externships);
 (E)social service programs;
 (F)legal aid programs;
 (G)financial literacy education programs;
 (H)adult education and family literacy programs;
 (I)parent, family, and community engagement programs; and
 (J)programs that increase access to learning technology and enhance the digital literacy skills of students.
							(9)Family
 memberThe term family member means a parent, relative, or other adult who is responsible for the education, care, and well-being of a child.
						(10)Integrated
 student supportsThe term integrated student supports means wraparound services, supports, and community resources, which shall be offered through a site coordinator for at-risk students, that have been shown by evidence-based research—
 (A)to increase academic achievement and engagement;
 (B)to support positive child development; and
 (C)to increase student preparedness for success in college and the workforce.
 (11)NeighborhoodThe term neighborhood means a defined geographical area in which there are multiple signs of distress, demonstrated by indicators of need, including poverty, childhood obesity rates, academic failure, and rates of juvenile delinquency, adjudication, or incarceration.
						(12)Pipeline
 servicesThe term pipeline services means a continuum of supports and services for children from birth through college entry, college success, and career attainment, including, at a minimum, strategies to address through services or programs (including integrated student supports) the following:
 (A)Prenatal education and support for expectant parents.
 (B)High-quality early learning opportunities.
 (C)High-quality schools and out-of-school-time programs and strategies.
 (D)Support for a child’s transition to elementary school, including the administration of a comprehensive school readiness assessment.
 (E)Support for a child’s transition from elementary school to middle school, from middle school to high school, and from high school into and through college and into the workforce.
 (F)Family and community engagement.
 (G)Family and student supports.
 (H)Activities that support college and career readiness, including coordination between such activities, such as—
 (i)assistance with college admissions, financial aid, and scholarship applications, especially for low-income and low-achieving students; and
 (ii)career preparation services and supports.
 (I)Neighborhood-based support for college-age students who have attended the schools in the pipeline, or students who are members of the community, facilitating their continued connection to the community and success in college and the workforce.
							1Promise
				neighborhood partnership grants
						4411.Program
				authorized
							(a)In
				general
								(1)Program
 authorizedFrom amounts appropriated to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible entities to implement a comprehensive, evidence-based continuum of coordinated services and supports that engages community partners to improve academic achievement, student development, and college and career readiness, measured by common outcomes, by carrying out the activities described in section 4414 in neighborhoods with high concentrations of low-income individuals and persistently low-achieving schools or schools with an achievement gap.
								(2)Sufficient size
 and scopeEach grant awarded under this subpart shall be of sufficient size and scope to allow the eligible entity to carry out the purpose of this part.
 (b)DurationA grant awarded under this subpart shall be for a period of not more than 5 years.
							(c)Continued
 fundingContinued funding of a grant under this subpart, including a grant renewed under subsection (b)(2), after the third year of the grant period shall be contingent on the eligible entity’s progress toward meeting the performance metrics described in section 4416(a).
							(d)Matching
				requirement
								(1)In
 generalEach eligible entity receiving a grant under this subpart shall contribute matching funds in an amount equal to not less than 100 percent of the amount of the grant. Such matching funds shall come from Federal, State, local, and private sources.
								(2)Private
 sourcesThe Secretary— (A)shall require that a portion of the matching funds come from private sources; and
 (B)may allow the use of in-kind donations to satisfy the matching funds requirement.
 (3)AdjustmentThe Secretary may adjust the matching funds requirement for applicants that demonstrate high need, including applicants from rural areas or applicant that wish to provide services on tribal lands.
								(e)Financial
				hardship waiver
								(1)In
 GeneralThe Secretary may waive or reduce, on a case-by-case basis, the matching requirement described in subsection (d), for a period of 1 year at a time, if the eligible entity demonstrates significant financial hardship.
								(2)Private sources
 waiverThe Secretary may waive or reduce, on a case-by-case basis, the requirement described in subsection (d) that a portion of matching funds come from private sources if the eligible entity demonstrates an inability to access such funds in the State.
								4412.Eligible
 entitiesIn this subpart, the term eligible entity means—
 (1)an institution of higher education, as defined in section 102 of the Higher Education Act of 1965; (2)an Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b); or
 (3)not less than 1 nonprofit entity working in coordination with not less than 1 of the following entities:
 (A)A high-need local educational agency.
 (B)A charter school funded by the Bureau of Indian Education that is not a local educational agency, except that such school shall not be the fiscal agent for the eligible entity partnership.
 (C)An institution of higher education, as defined in section 102 of the Higher Education Act of 1965.
 (D)The office of a chief elected official of a unit of local government.
 (E)An Indian tribe or tribal organization, as defined under section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
								4413.Application
				requirements
							(a)In
 generalAn eligible entity desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
							(b)Contents of
 applicationAt a minimum, an application described in subsection (a) shall include the following:
 (1)A plan to significantly improve the academic outcomes of children living in a neighborhood that is served by the eligible entity, by providing pipeline services that address the needs of children in the neighborhood, as identified by the needs analysis described in paragraph (4) and supported by evidence-based practices.
 (2)A description of the neighborhood that the eligible entity will serve.
 (3)Measurable annual goals for the outcomes of the grant, including—
 (A)performance goals, in accordance with the metrics described in section 4416(a), for each year of the grant; and
 (B)projected participation rates and any plans to expand the number of children served or the neighborhood proposed to be served by the grant program.
 (4)An analysis of the needs and assets of the neighborhood identified in paragraph (2), including—
 (A)a description of the process through which the needs analysis was produced, including a description of how parents, family, and community members were engaged in such analysis;
 (B)an analysis of community assets, including programs already provided from Federal and non-Federal sources, within, or accessible to, the neighborhood, including, at a minimum—
 (i)early learning programs, including high-quality child care, Early Head Start programs, Head Start programs, and prekindergarten programs;
 (ii)the availability of healthy food options and opportunities for physical activity;
 (iii)existing family and student supports;
 (iv)locally owned businesses and employers; and
 (v)institutions of higher education;
 (C)evidence of successful collaboration within the neighborhood;
 (D)the steps that the eligible entity is taking, at the time of the application, to address the needs identified in the needs analysis; and
 (E)any barriers the eligible entity, public agencies, and other community-based organizations have faced in meeting such needs.
 (5)A description of the data used to identify the pipeline services to be provided, including data regarding—
 (A)school readiness;
 (B)academic achievement and college and career readiness;
 (C)graduation rates;
 (D)health indicators;
 (E)rates of enrollment, remediation, persistence, and completion at institutions of higher education, as available; and
 (F)conditions for learning, including school climate surveys, discipline rates, and student attendance and incident data.
 (6)A description of the process used to develop the application, including the involvement of family and community members.
 (7)An estimate of—
 (A)the number of children, by age, who will be served by each pipeline service; and
 (B)for each age group, the percentage of children (of such age group), within the neighborhood, who the eligible entity proposes to serve, disaggregated by each service, and the goals for increasing such percentage over time.
 (8)A description of how the pipeline services will facilitate the coordination of the following activities:
 (A)Providing high-quality early learning opportunities for children, beginning prenatally and extending through grade 3, by—
 (i)supporting high-quality early learning opportunities that provide children with access to programs that support the cognitive and developmental skills, including social and emotional skills, needed for success in elementary school;
 (ii)providing for opportunities, through parenting classes, baby academies, home visits, family and community engagement, or other evidence-based strategies, for families and expectant parents to—
 (I)acquire the skills to promote early learning, development, and health and safety, including learning about child development and positive discipline strategies (such as through the use of technology and public media programming);
 (II)learn about the role of families and expectant parents in their child’s education; and
 (III)become informed about educational opportunities for their children, including differences in quality among early learning opportunities;
 (iii)ensuring successful transitions between early learning programs and elementary school, including through the establishment of memoranda of understanding between early learning providers and local educational agencies serving young children and families;
 (iv)ensuring appropriate screening, diagnostic assessments, and referrals for children with disabilities, developmental delays, or other special needs, consistent with the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), where applicable;
 (v)improving the early learning workforce in the community, including through—
 (I)investments in the recruitment, retention, distribution, and support of high-quality professionals, especially those with certification and experience in child development;
 (II)the provision of high-quality teacher preparation and professional development; or
 (III)the use of joint professional development for early learning providers and elementary school teachers and administrators; and
 (vi)enhancing data systems and data sharing among the eligible entity, partners, early learning providers, schools, and local educational agencies operating in the neighborhood.
 (B)Supporting, enhancing, operating, or expanding rigorous and comprehensive education reforms designed to significantly improve educational outcomes for children in early learning programs through grade 12, which may include—
 (i)operating schools or working in close collaboration with local schools to provide high-quality academic programs, curricula, and integrated student supports;
 (ii)providing expanded learning time, which may include the integration and use of arts education in such learning time; and
 (iii)providing programs and activities that ensure that students—
 (I)are prepared for the college admissions, scholarship, and financial aid application processes; and
 (II)graduate college and career ready.
 (C)Supporting access to a healthy lifestyle, which may include—
 (i)the provision of high-quality and nutritious meals;
 (ii)access to programs that promote physical activity, physical education, and fitness; and
 (iii)education to promote a healthy lifestyle and positive body image.
 (D)Providing social, health, and mental health services and supports, including referrals for essential care and preventative screenings, for children, family, and community members, which may include—
 (i)dental services;
 (ii)vision care; and
 (iii)speech, language, and auditory screenings and referrals.
 (E)Supporting students and family members as the students transition from early learning programs into elementary school, from elementary school to middle school, from middle school to high school, from high school into and through college and into the workforce, including through evidence-based strategies to address challenges that students may face as they transition, such as the following:
 (i)Early college high schools.
 (ii)Dual enrollment programs.
 (iii)Career academies.
 (iv)Counseling and support services.
 (v)Dropout prevention and recovery strategies.
 (vi)Collaboration with the juvenile justice system and reentry counseling for adjudicated youth.
 (vii)Advanced Placement or International Baccalaureate courses.
 (viii)Teen parent classrooms.
 (ix)Graduation and career coaches.
 (9)A description of the strategies that will be used to provide pipeline services (including a description of the process used to identify such strategies and the outcomes expected and a description of which programs and services will be provided to children, family members, community members, and children not attending schools or programs operated by the eligible entity or its partner providers) to support the purpose of this part.
 (10)An explanation of the process the eligible entity will use to establish and maintain family and community engagement.
 (11)An explanation of how the eligible entity will continuously evaluate and improve the continuum of high-quality pipeline services, including—
 (A)a description of the metrics, consistent with section 4416(a), that will be used to inform each component of the pipeline; and
 (B)the processes for using data to improve instruction, optimize integrated student supports, provide for continuous program improvement, and hold staff and partner organizations accountable.
 (12)An identification of the fiscal agent, which may be any entity described in section 4412 (not including paragraph (2) of such section).
 (13)A list of the non-Federal sources of funding that the eligible entity will secure to comply with the matching funds requirement described in section 4411(d), in addition to other programs from which the eligible entity has already secured funding, including programs funded by the Department or programs of the Department of Health and Human Services, the Department of Housing and Urban Development, the Department of Justice, or the Department of Labor.
								(c)Memorandum of
 understandingAn eligible entity, as part of the application described in this section, shall submit a preliminary memorandum of understanding, signed by each partner entity or agency. The preliminary memorandum of understanding shall describe, at a minimum—
 (1)each partner’s financial and programmatic commitment with respect to the strategies described in the application, including an identification of the fiscal agent;
 (2)each partner’s long-term commitment to providing pipeline services that, at a minimum, accounts for the cost of supporting the continuum of supports and services (including a plan for how to support services and activities after grant funds are no longer available) and potential changes in local government;
 (3)each partner’s mission and the plan that will govern the work that the partners do together;
 (4)each partner’s long-term commitment to supporting the continuum of supports and services through data collection, monitoring, reporting, and sharing; and
 (5)each partner’s commitment to ensure sound fiscal management and controls, including evidence of a system of supports and personnel.
								4414.Use of
				funds
							(a)In
 generalEach eligible entity that receives a grant under this subpart shall use the grant funds to—
 (1)support planning activities to develop and implement pipeline services; (2)implement the pipeline services, as described in the application under section 4413; and
 (3)continuously evaluate the success of the program and improve the program based on data and outcomes.
								(b)Special
				rules
								(1)Funds for
 pipeline servicesEach eligible entity that receives a grant under this subpart, for the first and second year of the grant, shall use not less than 50 percent of the grant funds to carry out the activities described in subsection (a)(1).
								(2)Operational
 flexibilityEach eligible entity that operates a school in a neighborhood served by a grant program under this subpart shall provide such school with the operational flexibility, including autonomy over staff, time, and budget, needed to effectively carry out the activities described in the application under section 4413.
								(3)Limitation on
 use of funds for early childhood education programsFunds under this subpart that are used to improve early childhood education programs shall not be used to carry out any of the following activities:
 (A)Assessments that provide rewards or sanctions for individual children or teachers.
 (B)A single assessment that is used as the primary or sole method for assessing program effectiveness.
 (C)Evaluating children, other than for the purposes of improving instruction, classroom environment, professional development, or parent and family engagement, or program improvement.
									4415.Report and
				publicly available data
 (a)ReportEach eligible entity that receives a grant under this subpart shall prepare and submit an annual report to the Secretary, which shall include—
 (1)information about the number and percentage of children in the neighborhood who are served by the grant program, including a description of the number and percentage of children accessing each support or service offered as part of the pipeline services;
 (2)information relating to the performance metrics described in section 4416(a); and
 (3)other indicators that may be required by the Secretary, in consultation with the Director of the Institute of Education Sciences.
								(b)Publicly
 available dataEach eligible entity that receives a grant under this subpart shall make publicly available, including through electronic means, the information described in subsection (a). To the extent practicable, such information shall be provided in a form and language accessible to parents and families in the neighborhood, and such information shall be a part of statewide longitudinal data systems.
							4416.Performance
				accountability and evaluation
							(a)Performance
 metricsEach eligible entity that receives a grant under this subpart shall collect data on performance indicators of pipeline services and family and student supports and report the results to the Secretary, who shall use the results as a consideration in continuing grants after the third year and in awarding grant renewals. The indicators shall, at a minimum, include the following:
 (1)Evidence of increasing qualifications for staff in early care and education programs attended by children in the neighborhood.
 (2)With respect to the children served by the grant—
 (A)the percentage of children who are ready for kindergarten, as measured by a comprehensive developmental screening instrument;
 (B)the percentage of school-age children proficient in core academic subjects;
 (C)evidence of narrowing student achievement gaps among the categories described in section 1111(b)(3)(C)(xiii);
 (D)the percentage of children who are reading at grade level by the end of grade 3;
 (E)the percentage of children who successfully transition from grade 8 to grade 9;
 (F)for each school year during the grant period, the percentage of students in prekindergarten, elementary school, and secondary school who miss more than 10 percent of school days for any reason, excused or unexcused, and the number and percentage of students who are suspended or expelled for any reason, starting in prekindergarten;
 (G)the percentage of children who graduate with a high school diploma;
 (H)the percentage of children who enter postsecondary education and remain after 1 year;
 (I)the percentage of children who are healthy, as measured by a child-health index that includes cognitive, nutritional, physical, social, mental-health, and emotional domains;
 (J)the percentage of children who feel safe, as measured by a school climate survey;
 (K)rates of student mobility and homelessness;
 (L)opportunities for family members of children to receive education and job training; and
 (M)the percentage of children who have digital literacy skills and access to broadband internet and a connected computing device at home and at school.
 (b)EvaluationThe Secretary shall evaluate the implementation and impact of the activities funded under this subpart, in accordance with section 9601.
							2Promise school
				grants
						4421.Program
				authorized
							(a)In
				general
								(1)Program
 authorizedFrom amounts appropriated to carry out this subpart, the Secretary shall award grants, on a competitive basis, to eligible entities to implement school-centered, evidence-based strategies and integrated student supports that leverage community partnerships to improve student achievement and child development by carrying out the activities described in section 4424 in schools with high concentrations of low-income children.
								(2)Sufficient size
 and scopeEach grant awarded under this subpart shall be of sufficient size and scope to allow the eligible entity to carry out the purpose of this part.
								(b)General
 provisionsThe requirements of subsections (b), (c), (d), and (e) of section 4411 and section 4414(b) shall apply to a grant under this subpart in the same manner as such subsections apply to a grant under subpart 1, except that the performance metrics used for section 4411(c) shall be the metrics under section 4426(a).
							4422.Definition of
 eligible entityIn this subpart, the term eligible entity means—
 (1)not less than 1 high-need local educational agency (including a charter school that is a local educational agency) in partnership with 1 or more nonprofit entities or institutions of higher education; or
 (2)a school funded by the Bureau of Indian Education that falls under the definition of a local educational agency in partnership with 1 or more nonprofit entities or institutions of higher education.
							4423.Application
				requirements; priority
							(a)In
 generalAn eligible entity desiring a grant under this subpart shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
							(b)Contents of
 applicationAt a minimum, the application described in subsection (a) shall include the following:
 (1)A description of the local educational agency, schools, and students that will be served by the grant program.
 (2)A description of the steps that the eligible entity is taking—
 (A)to meet the needs identified in the analysis described in paragraph (4); and
 (B)to remove any barriers that the eligible entity has identified in meeting such needs.
 (3)The designation of a site coordinator, with appropriate qualifications and appropriate time, autonomy, and support to provide—
 (A)leadership in building relationships and establishing and sustaining partnerships that support school improvement, school turnaround efforts in accordance with the State accountability system included in the State plan submitted to the Secretary, increases in student achievement, positive child development, and parent, family, and community engagement; and
 (B)effective coordination of student services at all stages of the continuum of high-quality pipeline services.
 (4)An analysis of the needs and assets of the schools and communities that will be assisted under the grant. Such analysis shall include—
 (A)student data, including information about—
 (i)kindergarten readiness, as measured by a comprehensive developmental screening instrument;
 (ii)academic achievement;
 (iii)credit accumulation;
 (iv)grade-to-grade promotion;
 (v)graduation; (vi)attendance; and
 (vii)discipline; and
 (B)information about the assets described in section 4413(b)(4)(B) with respect to such schools and communities.
 (5)An explanation of how the eligible entity and its program partners will use evidence-based practice, data, research, and partnerships to provide pipeline services that—
 (A)address the needs identified in paragraph (4);
 (B)conduct family and community engagement;
 (C)enable teachers and administrators, including early learning providers, to complement and enrich efforts to help children—
 (i)achieve learning gains;
 (ii)prepare for graduation; and
 (iii)plan for the future, including preparing for college and careers; and
 (D)coordinate and leverage other programs that serve children, the schools served by the grant, and the neighborhood.
 (6)An explanation of the extent to which the eligible entity and its program partners will serve or involve children residing in the neighborhood regardless of whether such children attend a school served by the grant, including by carrying out the activities described in section 4413(b)(8).
 (7)A description of the capacity of the eligible entity for measuring student outcomes and school-specific outcomes.
 (8)A description of how the strategies supported with funds under this subpart will be—
 (A)coordinated with other programs and strategies carried out by the local educational agency; and
 (B)to the greatest extent practicable, coordinated with other agencies, such as agencies that provide reentry services to adjudicated youth.
 (9)A description of the strategy the eligible entity will use to—
 (A)conduct family and community engagement; and
 (B)make schools the centers of their respective communities.
 (10)A list of the non-Federal sources of funding that the eligible entity will secure to comply with the matching funds requirement pursuant to sections 4411(d) and 4421, in addition to other programs the eligible entity has already secured funding from, including programs funded by the Department, or programs of the Department of Health and Human Services, the Department of Housing and Urban Development, the Department of Justice, or the Department of Labor.
								(c)Memorandum of
 understandingAn eligible entity, as part of the application described in this section, shall submit a preliminary memorandum of understanding that meets the requirements of section 4413(c).
 (d)PriorityIn awarding grants under this subpart, the Secretary shall give priority to applicants that—
 (1)propose to include significant investments, as determined by the Secretary, in high-quality early learning programs, consistent with section 4413(b)(8)(A); and
 (2)provide schools served by the grant with the operational flexibility, including autonomy over staff, time, and budget, needed to effectively carry out the activities described in the application under this section.
								4424.Use of
				funds
							(a)In
 generalEach eligible entity that receives a grant under this subpart shall use the grant funds to—
 (1)implement the activities described in the application under section 4423; and
 (2)continuously evaluate the success of the grant program and improve the grant program based on data and outcomes.
								(b)Special
				rule
								(1)Limitation on
 use of funds for early childhood education programsFunds under this subpart that are used to improve early childhood education programs shall not be used to carry out any of the following activities:
 (A)Assessments that provide rewards or sanctions for individual children or teachers.
 (B)A single assessment that is used as the primary or sole method for assessing program effectiveness.
 (C)Evaluating children, other than for the purposes of improving instruction, classroom environment, professional development, or parent and family engagement, or program improvement.
									4425.Report and
				publicly available data
 (a)ReportEach eligible entity that receives a grant under this subpart shall prepare and submit an annual report to the Secretary, which shall include—
 (1)information about the number and percentage of children served by the grant program, disaggregated the subgroups described in section 1111(b)(3)(C)(xiii);
 (2)information relating to the performance metrics described in section 4426(a); and
 (3)other indicators that may be required by the Secretary, in consultation with the Director of the Institute of Education Sciences.
								(b)Publicly
 available dataEach eligible entity that receives a grant under this subpart shall make publicly available, including through electronic means, the information described in subsection (a). To the extent practicable, such information shall be provided in a form and language accessible to parents and families in the neighborhood.
							4426.Performance
				accountability and evaluation
							(a)Performance
 metricsEach eligible entity receiving a grant under this subpart shall collect data on performance indicators of pipeline services and family and student supports and report the results to the Secretary, who shall use the results as a consideration in continuing grants after the third year and awarding grant renewals. The indicators shall, at a minimum, include the indicators described in paragraphs (1) and (2) of section 4416(a).
 (b)EvaluationThe Secretary shall evaluate the implementation and impact of the activities funded under this subpart, in accordance with section 9601.
							3General
				provisions
						4431.National
 activitiesFrom the amounts appropriated to carry out this part for a fiscal year, in addition to the amounts that may be reserved in accordance with section 9601, the Secretary may reserve not more than 8 percent for national activities, which may include—
 (1)research on the activities carried out under subparts 1 and 2;
 (2)identification and dissemination of best practices, including through support for a community of practice;
 (3)technical assistance, including assistance relating to family and community engagement and outreach to potential partner organizations;
 (4)professional development, including development of materials related to professional development; and
 (5)other activities consistent with the purpose of this part.
							.
		
